DETAILED ACTION
Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). And receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 and 08/05/2022 has been acknowledged and considered by the examiner.

	
Examiner Comment
The examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

Claim Interpretation
Regarding claims 4 and 11, the claims recite alternative language, i.e. using the term “and/or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8 and 10-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jayaram et al. (U.S. 2018/0183619 A1).
Regarding claims 1 and 8, Jayaram discloses a method for managing a group member, comprising:
determining a target group that a client requests to join in response to receiving a group joining request sent by the client (see Jayaram; paragraph 0111; Jayaram discloses the logic flow may add a user account to a group message thread, i.e. “target group”, with the messaging system in response to receiving a group join command, i.e. “group joining request”, by identifying the group message thread to the messaging system using the thread invitation identifier), wherein the target group is associated with at least one storage space for storing user information of group members (see Jayaram; paragraphs 0040 and 0073; Jayaram discloses messaging interactions mediated by a messaging system may be organized into shared spaces, i.e. “at least one storage space”, known as message threads. A message thread may collect together the messages shared between a particular group of users. The group management component may be generally arranged to maintain a registry of group threads, to maintain a membership of the groups thread, i.e. “for storing user information of group members”, to add members to group threads, to remove members to group threads, and to generally manage group threads), and each storage space is independent from other storage spaces (see Jayaram; paragraph 0073; Jayaram discloses the group management component may record message thread identifiers that uniquely identify group message threads, i.e. “each storage space is independent from other storage spaces”);
storing user information bound to the client in a storage space associated with the target group (see Jayaram; paragraphs 0073 and 0111; Jayaram discloses adding members to group threads. The logic flow may add a user account to the group message thread with the messaging system in response to receiving the group join command by identifying the group message thread to the messaging system using the thread invitation identifier).
Further, Jayaram discloses the additional limitations of claim 8, a processor (see Jayaram; paragraph 0125; Jayaram discloses a processing unit); a memory configured to store a computer program executable by the processor (see Jayaram; paragraph 0127; Jayaram discloses memory and executable computer program instructions).
Regarding claims 3 and 10, Jayaram discloses all the limitations of claims 1 and 8, as discussed above, and further Jayaram clearly discloses storing a total quantity of storage spaces associated with the target group and a total quantity of members of the target group in a first storage space created for the target group (see Jayaram; paragraphs 0040 and 0073; Jayaram discloses messaging interactions mediated by a messaging system may be organized into shared spaces, i.e. “storage spaces”, known as message threads. A message thread may collect together the messages shared between a particular group of users. And maintain a registry of group threads, i.e. a registry of the group threads would include the “total quantity of storage spaces”, to maintain a membership of the groups thread, i.e. maintaining membership in a registry would include the “total quantity of members”).
Regarding claims 4 and 11, Jayaram discloses all the limitations of claims 3 and 10, as discussed above, and further Jayaram clearly discloses updating the total quantity of members stored in the first storage space; and/or 
updating a quantity of members in the storage space storing the user information bound to the client (see Jayaram; paragraph 0073; Jayaram discloses the group management component maintains a registry of group threads, i.e. “storage space”, and maintains a membership of the groups thread, to add members to the group threads and manage the group threads. Therefore, “updating a quantity of members in the storage space”, by adding members to the group threads and maintaining a registry and membership of the group threads) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “updating a quantity of members…” alternative).
Regarding claims 5 and 12, Jayaram discloses all the limitations of claims 2 and 9, as discussed above, and further Jayaram clearly discloses storing a total quantity of storage spaces associated with the target group and a total quantity of members of the target group in a first storage space created for the target group (see Jayaram; paragraphs 0040 and 0073; Jayaram discloses messaging interactions mediated by a messaging system may be organized into shared spaces, i.e. “storage spaces”, known as message threads. A message thread may collect together the messages shared between a particular group of users. Membership in a group thread varies over time, such as adding members. Further, the system maintains a registry of group threads, i.e. “storing a total quantity of storage spaces” by maintaining the registry of group threads, and maintains the membership of the groups thread, i.e. “storing…a total quantity of members of the target group” by maintaining membership of the groups thread); 
the method further comprising: updating the total quantity of storage spaces stored in the first storage space (see Jayaram; paragraph 0073; Jayaram discloses maintaining registry of the group threads, and as such, the number/quantity of group threads will be updated since the registry is maintained).
Regarding claims 6 and 13, Jayaram discloses all the limitations of claims 1 and 8, as discussed above, and further Jayaram clearly discloses sending a group message to clients bound to user information by obtaining the user information stored in different storage spaces in parallel in response to sending the group message to clients bound to group members of the target group (see Jayaram; paragraphs 0040, 0073 and 0118; Jayaram discloses messaging interactions being organized into shared spaces, in which messages are shared between a particular group of users based on membership, i.e. “obtaining the user information”, in group threads, i.e. “different storage spaces”, and sent to the client devices).
Regarding claim 7, Jayaram discloses a method for processing a group message, comprising: determining a target group to which a group message requests to be sent in response to receiving a sending request of the group message (see Jayaram; paragraph 0111; Jayaram discloses the logic flow may add a user account to the group message thread with the messaging system in response to receiving the group join command by identifying the group message thread to the messaging system using the thread invitation identifier); 
wherein the target group is associated with at least one storage space for storing user information of group members, each storage space is independent from other storage spaces (see Jayaram; paragraphs 0040 and 0073; Jayaram discloses messaging interactions mediated by a messaging system may be organized into shared spaces, i.e. “at least one storage space”, known as message threads. A message thread may collect together the messages shared between a particular group of users. The group management component may be generally arranged to maintain a registry of group threads, to maintain a membership of the groups thread, i.e. “for storing user information of group members”, to add members to group threads, to remove members to group threads, and to generally manage group threads. And further, recording message thread identifiers that uniquely identify group message threads, i.e. “each storage space is independent from other storage spaces”);
obtaining user information stored in different storage spaces associated with the target group in parallel, and sending the group message to clients bound to the obtained user information (see Jayaram; paragraphs 0040, 0073 and 0118; Jayaram discloses messaging interactions being organized into shared spaces, in which messages are shared between a particular group of users based on membership, i.e. “obtaining the user information”, in group threads, i.e. “different storage spaces”, and sent to the client devices).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram et al. (U.S. 2018/0183619 A1) in view of Yamaguchi (U.S. 2010/0165396 A1).
Regarding claims 2 and 9, Jayaram discloses all the limitations of claims 1 and 8, as discussed above. While Jayaram discloses the “total quantity of members”, as discussed above, Jayaram does not explicitly disclose creating a new storage space in response to a total quantity of members of the target group being greater than or equal to a preset value.
In analogous art, Yamaguchi discloses creating a new storage space in response to a total quantity of members of the target group being greater than or equal to a preset value (see Yamaguchi; paragraph 0069; Yamaguchi discloses assigning a thread to a user terminal and a thread control unit may adjust the thread assignment based on if the assignment of the user terminal is over a predetermined threshold, i.e. “preset value”, for the specific thread. If over the predetermined threshold, a new other thread is generated, i.e. “creating a new storage space”).
One of ordinary skill in the art would have been motivated to combine Jayaram and Yamaguchi because they both disclose the feature of thread management, and as such are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Yamaguchi’s new thread creation into the system of Jayaram in order to provide the benefit of minimizing congestion within a thread due to too many users/terminals participating in a single thread.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bastide et al. (U.S. 2018/0198747 A1) discloses analyzing a group message to ensure a response was received by all or a subset of users.
Shaw et al. (U.S. 2017/0126595 A1) discloses formatting a group message so that it is visible to a particular distribution group among different distribution groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        12/02/22

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442